Citation Nr: 1453717	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.

2.  Entitlement to service connection for variously diagnosed skin disorders.

3.  Entitlement to a rating greater than 40 percent for service-connected myositis of the lumbar spine.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico (hereinafter Agency of Original Jurisdiction (AOJ)).

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the San Juan RO.  A copy of the hearing transcript is associated with the claims folder.

Regarding characterization of the matters on appeal, regardless of the AOJ's actions, the Veteran's service connection claim for a skin condition has previously been denied by final AOJ rating decisions dated in August 1999 and August 2005.  The Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen the previously denied service connection claim as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board has characterized the appeal as involving a request to reopen the previously-denied claim.  Given the Board's favorable disposition of the request to reopen, and evidence of additional skin diagnoses not previously considered in a prior final AOJ decision, the Board has recharacterized the de novo adjudication to more broadly encompass an issue regarding the merits of a claim of service connection for variously diagnosed skin disorders.

In addition to the paper claims folder, the record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS includes translation of documents from the Spanish language as well as a relevant AOJ rating determination in November 2013.

The issues of entitlement to service connection for variously diagnosed skin disorders, entitlement to rating greater than 40 percent for service-connected myositis of the lumbar spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed August 2005 AOJ rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a skin condition on the basis that new and material evidence had not been presented to show that a chronic skin disorder first manifested in service.

2.  Evidence received since the AOJ's final August 2005 decision includes the Veteran's testimony of a recurrent skin rash since service and a February 2014 private physician statement which opines that it is more likely than not that the Veteran manifested psoriasis in service which had been misdiagnosed and persisted since service; this evidence, if accepted as true, raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The August 2005 AOJ rating decision, which denied an application to reopen a claim of entitlement to service connection for a skin condition, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  As pertinent evidence received since the August 2005 AOJ denial is new and material, the criteria for reopening the claim for service connection for a skin condition are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the request to reopen the previously denied claim for service connection for a skin condition, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

The Veteran seeks to establish his entitlement to service connection variously diagnosed skin disorders.  He primarily contends that he has manifested a recurrent skin rash condition since service.  However, he also contends that this recurrent skin rash has rendered him to become susceptible to lymphedema.

The Veteran initially filed a service connection claim for a skin disorder in September 1997.  By rating action dated March 1998, the AOJ denied this claim on the basis that a chronic skin disorder was not shown to have been manifested in service.  Within one year of the March 26, 1998 notice of decision, the Veteran submitted VA treatment records showing previously unconsidered records of his treatment for dermatitis of the hands.  Thus, finality did not attach to this decision as it required readjudication of the claim for new and material evidence having been received within one year of the notice of denial.  38 C.F.R. § 3.156(b).  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (pursuant to 38 C.F.R. 3.156(b), an AOJ decision only becomes final after the appeal period has run with any interim submissions before finality being considered part of the original claim).

Thereafter, an August 1999 AOJ rating decision continued to deny the claim.  The Veteran was notified of this decision, and his appellate rights, by letter dated August 27, 1999.  He did not file a notice of disagreement (NOD) within one year of the August 1999 notice of denial, or submit new and material evidence requiring a readjudication of the claim.  As such, the August 1999 AOJ rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

Thereafter, the record reflects that an August 2005 AOJ rating decision denied an application to reopen a claim of service connection for a skin condition.  By letter dated August 29, 2005, the Veteran was notified of this decision and his appellate rights.  He did not file an NOD within one year of the August 2005 notice of denial, or submit new and material evidence requiring a readjudication of the claim.  As such, the August 2005 AOJ rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his application to reopen in March 2010.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the AOJ in August 2005 included service treatment records (STRs) reflecting the Veteran's treatment for a rash of both hands, diagnosed as tinea corporis, between May and October 1976.  His post-service VA treatment records first reflected treatment for dermatitis of both hands in September 1979.  At that time, he reported that the rash had been present for three months.  He was treated for a rash of the left hand in October 1980, and onychomycosis of the hands and feet in November 1984.

Evidence of record since the final August 2005 AOJ rating decision includes the Veteran's testimony of a recurrent skin rash since service.  Additionally, a February 2014 private medical physician letter opines that it is more likely than not that the Veteran manifested psoriasis in service which had been misdiagnosed and persisted since service.  Furthermore, recent VA treatment records reflect the Veteran's treatment for lymphedema.

The Board finds that the Veteran's testimony and private medical opinion provides a basis for reopening the claim for service connection for a skin disorder as, when presumed credible, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a skin disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin condition is reopened.  To this extent only, the appeal is granted.


REMAND

As discussed above, the Veteran has provided a medical statement opining that the Veteran has manifested psoriasis since service which had been misdiagnosed by military physicians as a tinea disorder.  His current treatment records reflect that he has been diagnosed with several different skin disorders since service, to include dermatitis, onychomycosis, psoriasis, and chronic lymphedema.  Additionally, the Veteran has contended that the skin disorder which has been recurrent since service has rendered him susceptible to chronic lymphedema.  Given the differential diagnostic impressions provided by military physicians and the February 2014 private medical physician, the Board finds that medical examination and opinion is necessary to determine whether any currently manifested skin disorder had its onset in service, or is otherwise related to service.  38 U.S.C.A. § 5103A(d).

The Veteran seeks a disability rating greater than 40 percent for his service-connected myositis of the lumbar spine.  His attorney has argued that the Veteran is entitled to separate ratings for radiculopathy of both lower extremities, and notes that the Veteran had previously reported symptoms of urinary incontinence.  See Written Argument received in March 2014.  It is further argued that the Veteran's lumbar spine disability has increased in severity since his last VA examination in March 2010.  Id.

A review of Virtual VA reflects that, in November 2013, the AOJ issued a rating decision denying service connection for radiculopathy of both lower extremities.  The AOJ also awarded service connection for a mood disorder, and assigned an initial 70 percent rating effective November 19, 2012.  This rating decision reflects that the Veteran underwent VA peripheral nerves and mental disorders examinations in July 2013.  However, these examinations reports are not associated with the paper claims folder, Virtual VA or VBMS (although reported on VBMS as existing but non-viewable within that program).  Thus, the Board must remand the case to obtain relevant VA records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Given the allegations of increased severity since the last VA examination in light of the allegation of a potential neurologic complication of urinary incontinence, the Board finds that a current VA examination of the Veteran's service-connected lumbar myositis is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran also should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected mood disorder and myositis of the lumbar spine on his ordinary activities, to include his employability, prior to adjudicating the TDIU claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since March 7, 2012, a copy of the July 2013 VA peripheral nerves examination report and a copy of the July 2013 VA mental disorders examination report.

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiologies of his variously diagnosed skin disorders.  The claims folder contents must be made available to the examiner for review.

The examiner should first identify all chronic skin disorders, to include consideration of diagnoses such as tinea, dermatitis, onychomycosis, psoriasis, and chronic lymphedema.  For each chronic skin disorder, the examiner should then provide opinion as to whether it is at least as likely as not that any chronic skin disorder first manifested in service or is otherwise related to service.  In providing this opinion, the examiner is requested to review the STRs reflecting the Veteran's treatment for a skin rash in service, his treatment for dermatitis of the hands in September 1979 and October 1980, his allegation of a recurrent skin rash since service and the February 2014 private medical opinion.  If the examiner reaches a different diagnostic impression than the February 2014 private medical examiner, the VA examiner must provide a rationale for the difference in opinion.

If and only if the examiner finds that the Veteran manifests a chronic skin disorder related to service, the examiner is also requested to provide opinion as to whether such skin disorder(s) has caused chronic lymphedema OR, alternatively, has aggravated chronic lymphedema beyond the normal progress of the disorder.

3.  Schedule the Veteran for appropriate VA examination to determine the severity of his service-connected myositis of the lumbar spine.  The claims folder contents must be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

The examiner is specifically requested to determine whether there is any ankylosis of any spinal segment, and to address whether there is any bladder impairment (claimed as urinary frequency) due to service-connected myositis of the lumbar spine.  

4.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his mood disorder and myositis of the lumbar spine on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's mood disorder and myositis of the lumbar spine on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.
 
5.  After completing the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


